Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 10/06/2021 are acknowledged.
According to the Amendments to the claims, Claims 35, 37-39, 42-43 and 48 has /have been amended, Claims 1-26 were previously cancelled, Claims 27-34 and 49-50 has /have been cancelled, Claims 51-61 has /have been added.  Accordingly, Claims 35-48 and 51-61 are pending in the application with Claims 43-48 previously withdrawn.  An action on the merits for Claims 35-42 and 51-61 are as follow.   
The previous 112 (b) Claim Rejections are withdrawn in light of applicant's amendment to the claims with no new matter added.

Rejoinder
Claims 35-42 and 51-61 are allowable.  Claims 43-48 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP §821.04(a), the restriction requirement between inventions of Apparatus and Method as set forth in the Office action mailed on 08/27/2020, is hereby withdrawn and Claims 343-48 are hereby rejoined and fully examined for patentability under 37CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the in re Ziegier, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner contact attorney Sunit Talapatra on Oct., 08 2021 to get permission of amend Claims 35, 51-52 and 59-60 place the present application in condition for allowance.  The application has been amended as follows: 
A. Claim 35, line 8: Replace “wall;” with --wall of the double-walled vessel;--.
B. Claim 35, line 25: Replace “a transferring element to dispense the hops from chamber” with --a dispenser to dispense the hops from the hops chamber--.
C. Claim 35, last line: Replace “space” with --space for holding the liquid--.
D. Claim 51, line 2: Replace “space” with --space for holding the liquid--.
E. Claim 52, line 2: Replace “means to connect a beer tap” with --a beer tap connector--.
F. Claim 59, line 2: Replace “flow control” with --the flow control--.
G. Claim 60, first line: Replace “claim 35, and comprising at least one vessel” with --claim 35.--.

Reason for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 35-48 and 51-61 are allowed.
With respect to Independent Claim 35, the closest prior art references of record Kempfert (US 2014/0234482 A1) discloses a system for batch-wise brewing of beer as claimed; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “a double-walled vessel, detachable from the system, for boiling and fermenting wort comprising: (ii) a space for holding the liquid; (iii) a temperature control element located between an outside wall and an inner wall”, and there is no motivation found to further modify the prior art to obtain the claimed limitations; as such, Claim 35 are allowed.  With respect to Claims 36-48 and 51-61, the dependency on Claim 35 makes them allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761